EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Sung-Hoon Kim, on February 7, 2022, per the attached Interview Summary. 

Rejoinder:
It is noted that previously withdrawn claim 11 is being rejoined and allowed in accordance with MPEP 1302.04(h). 

The application has been amended as follows: 

In the claims (see version dated 01/24/2022):

In claim 10, line 2: immediately after “thereof” deleted “,” and inserted instead - - . - -.  

In claim 10, deleted lines 3, 5 and 6.

In claim 11, line 1: immediately after “wherein the” deleted “implant body comprises a” to better define Applicant’s invention. 

In claim 11, line 2: immediately after “guide block” and immediately before “formed” inserted - - is - - and further in the same line immediately after “side” and immediately before “.” deleted “thereof to guide the keel part to be introduced” and inserted instead - - of the implant body - - to better define Applicant’s invention. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 7, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775